Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed December 2nd, 2021 has been entered.  Claims 1 – 13 are currently pending in the application.  Claim 2 has been cancelled and its rejection is withdrawn.  Rejection of claim 3 under 35 U.S.C. 112(b) is withdrawn in view of the amendment.  Claims 14 – 20 remain withdrawn from consideration as being drawn to a non-elected invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 3 – 7 and 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Pat# 5,922,392) in view of Cho (US Pat# 6,187,367) with evidence from the instant specification.
Regarding claims 1, 3 and 6, Kelly teaches a matrix of fibers with inclusion bodies dispersed in the matrix [Col 2, line 39 – 33]. The fibers are proteinaceous fibers with a protein content greater than 50 wt% [Col 2, lines 36 – 38]. The inclusion bodies comprise insoluble salts, including calcium salts [Col
3, lines 43 – 44]. In particular, calcium carbonate (CaCO3) can be used [Table 8]. Calcium carbonate
meets the mineral material of claim 3. The concentration of salt added, and therefore the concentration
of inclusion bodies in the matrix, is 5.0% [Example 9]. The inclusion bodies are 1 – 100 μm in size [Col 4,
lines 5 – 7]. The instant specification describes an emulsion as comprising a protein and insoluble
particles [0008]. Kelly teaches the matrix in a variety of forms, including a slurry or dough that can be
used for making a food product [Col 2, lines 29 – 33; Col 4, lines 15 – 17]. Therefore, it would have been
obvious for a person having ordinary skill in the art to combine the proteinaceous fibers and insoluble
CaCO3 particles of Kelly so as to create an emulsion for making a food product as claimed.
	Kelly teaches the use of a polymer in the inclusion body [Col 3, lines 45 – 49].  Kelly does not teach the use of starch or heat resistant starch specifically.  It is understood that starch is a polymer of glucose molecules.
	Cho teaches mixing modified food starch with meat to create a meat emulsion [Col 9, lines 51 – 59].  The modified food starch can be made from corn [Col 6, lines 34 – 36].  Modified starches exhibit decreased gelling strength and are resistant to forming gels, requiring higher temperatures [Col 6, lines 42 – 45].    Heat resistant starch is being understood to mean the modified starch of figure 5 and example 2 in the instant specification.
	It would have been obvious to use the modified starch of Cho as the polymer in the inclusion bodies of Kelly as this would provide the predictable result of a weak gel in a protein emulsion that forms at a higher temperature.  High gel strengths provide cooked meat emulsions with a firm texture [Col 9, lines 14 – 17].  Therefore, it is reasonable to conclude that low gel strengths would provide a softer texture which may be desired in various applications.
Regarding claims 4 and 5, Kelly teaches the use of CaCO3 but not the use of calcite or specifically rhombohedral or scalenohedral calcite. Because Kelly points to CaCO3 in general, it would have been obvious to have utilized any form of CaCO3 in the absence of convincing arguments or evidence that the claimed forms provide an unexpected result.
Regarding claim 7, Kelly teaches inclusion bodies that are 1 – 100 μm in size [Col 4, lines 5 – 7].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima
facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 10, Kelly teaches extruding the fiber matrix with a moisture content of 40 – 50
wt% [Col 4, lines 21 – 22]. The protein content is > 50 wt% [Col 2, line 36 – 38]. While the protein
content range of the prior art is not the same as that of the claim, in the case where the claimed ranges
“overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re
Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934
(Fed. Cir. 1990).
Kelly teaches that the amount of fat in the emulsion affects the effort needed to chew the food
[Col 8, line 33 – 37]. Compared to the control with no fat, the samples with fat required less force to
chew [Table 4]. Therefore, the prior art has established a relationship between fat content and
chewability. It would have been obvious to one having ordinary skill in the art at the time of effective
filing of the invention to modify the fat content of the emulsion so as to get the desired chewability of
the food, since it has been held that where the general conditions of a claim are disclosed in the prior
art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105
USPQ 233.
Regarding claims 11 and 12, Kelly teaches the fiber matrix comprising vegetable, legume, cereal,
animal, fish, or fungal protein [Col 2, lines 36 – 41]. Therefore, it would have been obvious to have

proteins, and combinations thereof, to be included.
Regarding claim 13, Kelly teaches extruding the fiber matrix to create bundles of aligned fibers
[Col 2, lines 34 – 43]. However, Kelly does not explicitly teach a lamellar structure.
The instant specification teaches that the meat analog is extruded to provide the fibrous and
lamellar structure [0070]. The prior art of Kelly also teaches forming a meat analog structure by
extruding a protein matrix [col. 4 lines 18-27]. Therefore, the meat analog product of Kelly is considered
to have a fibrous and lamellar structure as claimed.
The courts have held that where the claimed and prior art products are identical or substantially
identical, or are produced by identical or substantially identical processes, the PTO can require an
applicant to prove that the prior art products do not necessarily or inherently possess the characteristics
of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima
facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its
fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art
products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly and Cho, as applied to claim 1 above, and further in view of Cornelius (US-20030203019-A1).
Regarding claims 8 and 9, Kelly teaches an inclusion body inside a fiber matrix, but not a coating
for the inclusion body or what the coating is made of. Cornelius teaches the creation of a coated
conditioner comprising stearic compounds that are used to promote the free-flow of particles in food
products [0013]. A coated conditioner is a compound covered at least partially in a specified coating
[0010]. It would have been obvious to one having ordinary skill in the art at the time of effective filing of
the invention to add the stearate covering of Cornelius to the particles of Kelly to prevent the particles
from sticking to each other.
Response to Arguments
Applicant’s arguments, filed December 2nd, 2021, have been fully considered.
Claim 2 has been cancelled.  Its rejection under 35 U.S.C. 103 has been withdrawn.
Claim 3 has been amended to overcome its rejection under 35 U.S.C. 112(b).  The rejection has been withdrawn.
Applicant’s arguments, see page 5, ¶6, with respect to the rejection(s) of claims 1 - 13 under 35 U.S.C. 103 over Kelly have been fully considered.  The rejection has been withdrawn in view of applicant’s claim amendments, and a new ground(s) of rejection is made over Kelly in view of Cho.
Applicant argues that Kelly teaches away from the use of starch as they describe it causing the final product being too chewy and slimy [page 5, ¶7 – page 6, ¶2].  The Examiner notes that Kelly does not state the amount of starch used so it is unknown how much starch leads to a product being too chewy and slimy and the claims do not state a minimum amount of starch required.  However, Cho teaches a low level of modified starch in a meat emulsion [Col 9, lines 59 – 63].  Without knowing the level of starch used by Kelly, a proper comparison cannot be made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791